Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0100], “step 1002” should be changed to step 802”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CN105222760A to Xiang et al., which was cited by applicant (hereinafter, Xiang).
Regarding claim 1, Xiang discloses:
a system for supporting synchronization in a movable platform, comprising: a sensing processor associated with one or more sensors; and a timing controller associated with a movement controller, wherein the timing controller operates to: generate a triggering signal for a sensing operation; generate a timestamp corresponding to the triggering signal; and transmit the triggering signal and the timestamp to the sensing processor, wherein, upon receiving the triggering signal and the timestamp from the movement controller, the sensing processor operates to: trigger the sensing operation by the one or more sensors; obtain sensing data of the sensing operation; and associate the timestamp with the sensing data {Xiang: paragraphs [0038], [0058] of the English translation; i.e., vision system (101)(sensing processor) includes two cameras (1011)(sensors) and a vision acquisition and processing unit (1012), the two cameras (1011) obtain the environmental visual information of the UAV (106)(movable platform); the field programmable gate array FPGA module (movement controller) generates a synchronization (triggering) signal by controlling the synchronization trigger unit (timing controller), controls the onboard camera to synchronize the image acquisition, and transmits the image to the embedded processing, the ARM module of the processor uses the time stamp to identify the image for subsequent processing and analysis, the processing result is passed to the field programmable gate array FPGA module}.
Regarding claim 2, which depends from claim 1, Xiang further discloses:
an application processor that operates to: receive the sensing data, which is associated with the timestamp corresponding to the triggering signal, from the sensing processor; generate one or more navigation instructions based on the sensing data; and provide the one or more navigation instructions to the movement controller {Xiang: 
Regarding claim 3, which depends from claim 2, Xiang further discloses:
the sensing processor operates to communicate the sensing data with the application processor via a memory bus {Xiang: paragraph [0025] of the English specification; i.e., the binocular vision system and other sensor modules communicate with the flight control system in the manner of CAN bus (memory bus)}.
Regarding claim 9, which depends from claim 1, Xiang further discloses:
the one or more sensors comprise vision sensors, and the sensing data comprise image data captured by the vision sensors {Xiang: paragraph [0058] of the English specification}.
Regarding claim 10, which depends from claim 9, Xiang further discloses:
the sensing processor operates to generate a depth map based on the image data captured by the vision sensors {Xiang: paragraph [0090] of the English translation; i.e., the 3D feature point reconstruction (4052) process is: according to the acquired depth image, the 
Regarding claim 14, which depends from claim 1, Xiang further discloses:
the triggering signal and the timestamp are transmitted to the sensing processor via an application processor {Xiang: paragraph [0038] of the English translation; i.e., the field programmable gate array FPGA module (application processor) generates a synchronization signal by controlling the synchronization trigger unit, controls the onboard camera to synchronize the image acquisition (transmits the triggering signal and the timestamp)}.
Regarding claim 15, which depends from claim 14, Xiang further discloses:
the application processor operates to communicate with the sensing processor and the movement controller using one or more communication interfaces {Xiang: paragraph [0025] of the English specification}.
Regarding claim 16, which depends from claim 1, Xiang further discloses:
the sensing processor and the movement controller are included in one of an application-specific integrated circuit (ASIC) or a field programmable gate array (FPGA) {Xiang: paragraph [0008] of the English specification; i.e., the computing platforms that can be used for visual image processing include ASIC, FPGA}.
Regarding claim 18, Xiang discloses:
a method for supporting synchronization in a movable platform, comprising: generating, via a timing controller associated with a movement controller, a triggering signal for a sensing operation; generating a timestamp corresponding to the triggering signal; transmitting the triggering signal and the timestamp to a sensing processor; upon receiving the triggering signal and the timestamp from the movement controller, triggering, via the sensing processor, the sensing operation by one or more sensors, obtaining sensing data of the triggered sensing operation; and associating the timestamp with the sensing data {Xiang: paragraphs [0038],[0058] of the English specification}.
Regarding claim 19, Xiang discloses:
an unmanned aerial vehicle (UAV), comprising: one or more propulsion units; a movement controller comprising: a timer configured to maintain a system time; and a timing controller configured to: generate a triggering signal for an exposure operation; and obtain a timestamp corresponding to the triggering signal according to the system time; a visual sensing processor associated with one or more image sensors, wherein, upon receiving the triggering signal and the timestamp from the movement controller, the visual sensing processor operates to: direct the one or more image sensors to perform the exposure operation and to acquire vision data of surrounding environment; and associate the timestamp with the vision data; and an application processor, wherein the application processor operates to perform, based on the timestamp, a synchronization of image data acquired by the one or more image sensors and attitude data acquired by an inertia measurement unit (IMU) associated with the movement controller, wherein the movement controller operates to generate one or more control signals for the one or more propulsion units to effect a movement of the UAV in the surrounding environment based on the synchronization of the image data and the attitude data {Xiang: paragraphs [0019]- [0022], [0038], [0058]-[0060] of the English specification; i.e., an UAV is equipped with vision systems, IMU, GPS and flight control system, the flight control system receives visual perception 
Regarding claim 20, which depends from claim 19, Xiang further discloses:
an application processor that operates to: receive the image data, which is associated with the timestamp corresponding to the triggering signal, from the visual sensing processor; generate one or more navigation instructions based on the sensing data; and provide the one or more navigation instructions to the movement controller {Xiang: paragraphs [0038], [0060] of the English translation}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US20180109767A1 to Li et al. (hereinafter, Lee). 
Regarding claim 4, which depends from claim 1, Li teaches:
the sensing processor operates to: receive the triggering signal and the timestamp via a signal line; and provide the sensing data to another processing module via a memory bus {Li: paragraph [0082]; i.e., sensors can be coupled to the processing system, or to controller boards coupled to the UAV processing system, communication buses, such as a CAN bus (memory bus), or signal lines, may couple the various sensor and components}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal line and memory bus of Li with the described invention of Xiang in order to provide adequate communication bus to each of the triggering signal and the sensing data.
Regarding claim 5, which depends from claim 4, Xiang further teaches: 
the another processing module is the movement controller, and wherein the movement controller operates to use the timestamp to synchronize the sensing data received from the sensing processor with attitude data collected by one or more inertia measurement unit (IMU) associated with the movement controller {Xiang: paragraphs [0019]- [0022], [0038], [0059]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IMU of Xiang with the described invention of Xiang in view of Li in order to obtain and synchronize attitude data from the IMU. 
Regarding claim 11, which depends from claim 1, Li teaches: 
the timing controller operates to latch and save the timestamp corresponding to the triggering signal {Li: abstract; i.e., a trigger associated with activating a camera included in an unmanned aerial vehicle (UAV) is determined to be satisfied, information indicating that the camera is to capture an image is provided to the camera, a first timestamp associated with the image is obtained and stored (operates to latch and save the timestamp), information indicating that the image was captured is received and associated with the obtained first timestamp}. 
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal line and memory bus of Li with the described invention of Xiang in order to mark the precise beginning of the timestamp.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US20160286175A1 to Dvorak et al. (hereinafter, Dvorak).
Regarding claim 6, which depends from claim 1, Dvorak teaches: 
the triggering signal is generated at a predetermined frequency {Dvorak: paragraph [0026]; i.e., triggering may be performed at a set time interval (frequency), a set distance interval, an overlap interval, as fast-as-possible, or at waypoint arrival}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggering feature at a set frequency of Dvorak with the described invention of Xiang in order to operate the sensing processor efficiently.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US20150351084A1 to Werb.
Regarding claim 7, which depends from claim 1, Werb teaches:
the timestamp is generated based on a system time {Werb: paragraph [0107]; i.e., a system time source (107) provides a coherent sense of time that is shared by each device in the network (100), a shared sense of time may be used to timestamp messages and/or events}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system time feature of Werb with the described invention of Xiang in order to provide a coherent sense of time.
Regarding claim 8, which depends from claim 7, Werb teaches:
the system time is configured based on a timer associated with the movement controller {Werb: paragraph [0107]; i.e., system time function implies a timer that can generate clock signals representing the current system time for various circuit components}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer feature of Werb with the described invention of Xiang in order to provide a coherent sense of time for the movement controller.
s 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US9984354B1 to Chinoy et al. (hereinafter, Chinoy).
Regarding claim 12, which depends from claim 1, Chinoy teaches:
the timing controller operates to encode the timestamp to obtain encoded timestamp and transmit the encoded timestamp to the sensing processor {Chinoy: col. 2, lines 43, 44; i.e., an optical timestamp is generated that includes one or more duplicates of a machine-readable code encoded time data}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoding feature of Chinoy with the described invention of Xiang in order to protect the timestamp.
Regarding claim 13, which depends from claim 12, Chinoy further teaches:
the sensing processor operates to decode the encoded timestamp to obtain the timestamp {Chinoy: col. 3, lines 9-11; i.e., upon detection of the optical timestamp, the machine-readable code may be decoded to produce decoded time data as output}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decoding feature of Chinoy with the described invention of Xiang in view of Chinoy in order to retrieve data from the timestamp.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US 20190259280 A1 to Lamkin et al. (hereinafter, Lamkin).
Regarding claim 17, which depends from claim 1, Xiang further discloses:
the sensing processor and the movement controller are included in a system on chip (SoC) {Xiang: paragraph [0013]; i.e., programmable system-on-chip technology integrates logic functions including the processor core and main peripherals on a single chip}. 
Xiang does not teach use of System in Package (SiP).  Lamkin remedies this and teaches in paragraph [0058]; i.e., processors are packaged together with a computer-readable storage medium having programming instructions to form a System in Package (SiP). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SoC of Xiang and SiP of Lamkin with the described invention of Xiang in order to utilize available manufacturing technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-9663227-B1, US-20140056193-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661